Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward E. Stroupe, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the final decision of the Commissioner of Social Security that Stroupe was not entitled to supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stroupe v. Astrue, No. 1:07-cv-00090-jpj-pms, 2009 WL 167499 (W.D.Va. Feb. 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.